Citation Nr: 0125537	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of a 
fractured jaw.

2.  Entitlement to service connection for residuals of 
compression fractures of the spine, claimed as neck and upper 
back pain.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1959.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
the residuals of a fractured jaw and residuals of compression 
fractures of the spine.

The Board notes that the veteran requested a hearing before a 
Member of the Board via his July 2001 substantive appeal.  
However, that request was withdrawn by the veteran in writing 
dated and received in September 2001.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record fails to demonstrate that the 
veteran suffered a fractured jaw and compression fractures of 
the spine during his active service or that any jaw and 
spinal compression fractures are related to service.


CONCLUSION OF LAW

1.  A fractured jaw was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Compression fractures of the spine were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran submitted a claim for service connection for pain 
in his face, neck and upper back in October 1998.  He stated 
that he had experienced pain since 1957, that it had become 
progressively worse, and that it had become particularly 
noticeable in 1989 and 1990.  He indicated that he had been 
treated for a fractured jaw in 1957 at the Frankfurt Main 
Hospital.  In response, the RO requested records from private 
medical care providers identified by the veteran.  It also 
sought the veteran's service medical records from the 
National Personnel Records Center (NPRC).  

The RO received records from R.F.N., M.D., in November 1998.  
An August 1997 MRI of the veteran's dorsal spine revealed 
several compression fractures involving the fifth, sixth, 
eighth, and twelfth dorsal vertebral bodies.  The examiner 
opined that they were old fractures.  An October 1997 
progress note from J.E., M.D., states that the veteran 
presented with complaints of left arm stiffness, back pain, 
jaw pain, and stiffness.  Dr. J.E. noted the veteran's 
statement that walking aggravated his pain.  A November 1997 
X-ray from M.V. hospital showed severe compression fracture 
deformities involving the T5 and T6, with mild compression of 
T8 and T12.  No paraspinal soft tissue swelling was detected.  
A November 1997 bone scan revealed no significant increased 
activity on the blood pool image of the spine.  Impression 
was multiple spine fractures, and the examiner opined that 
they were most likely old and not acute in nature.  She also 
noted that an underlying etiology such as multiple myeloma 
might be present and causing the veteran's underlying 
osteoporosis.

In December 1998, the RO received a response from NPRC 
concerning the veteran's records.  It stated that there were 
no medical records for the veteran on file at the NPRC, and 
noted that they may have been destroyed in a fire.  

In May 1999, the RO notified the veteran that his records 
were not on file at the NPRC.  The veteran was provided with 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, and informed that the completed form might 
assist the NPRC in its search for any existing records.  The 
RO also instructed the veteran that he could submit other 
documents to support his claim, including statements from 
service medical personnel, statements from service comrades, 
medical evidence of treatment shortly after service, letters 
written during service, and photographs taken during service.

The veteran's completed NA Form 13055 was received by the RO 
in June 1999.  He indicated that he had sustained a fractured 
jaw in the spring of 1958, while he was assigned to the 7th 
Army, 59th Signal Company; and that he had received in-
service treatment for his injury at the Frankfurt Military 
Hospital.

A July 1999 assessment from a VA Medical Center notes the 
veteran's stated history of a jaw fracture.  It also 
documents complaints of chronic neck pain and bilateral jaw 
pain.  Neck examination revealed slightly limited range of 
motion due to pain.   There was no muscle tenderness 
associated with the veteran's jaw, and no temple artery 
tenderness or abnormality was palpable bilaterally.  Limited 
jaw excursion was noted due to temporomandibular joint area 
pain, though no clicking or popping was felt.

In August 1999, the RO informed the veteran that it had 
forwarded his completed NA Form 13055 to the NPRC.  It also 
indicated that the veteran should submit any service medical 
records in his possession to the RO, in order to expedite the 
adjudication of his claim.  In response, the veteran 
submitted a copy of his immunization record, with a hand 
written note indicating that he had no further records.

The RO made follow up requests for information and records to 
the NPRC in November 1999 and January through July 2000.  
Records requested included any service medical/dental 
records, any extracts of any records of the Office of the 
Surgeon General (SGO), and any sick/morning reports.  In 
August 2000, the NPRC indicated that the veteran's statements 
had been investigated but that the following results were 
found:  "CASE CAN'T BE RECONSTRUCTED."  

By a letter dated in August 2000, the RO informed the veteran 
that efforts to obtain his service medical records had been 
unsuccessful and that further attempts to obtain such records 
would be futile.  It urged the veteran to submit any 
documents relevant to his claim if he wished them to be 
considered.

Service connection for a fractured jaw and a neck and upper 
back condition was denied by a September 2000 rating 
decision.  

In his December 2000 notice of disagreement, the veteran 
stated that he had endured pain associated with his claimed 
injuries for years, and reiterated that he had been treated 
at the military hospital in Frankfurt. 

In February 2001, the veteran submitted a copy of 
correspondence from the NPRC received by his congressman.  
The NPRC indicated that the veteran's records were not 
located in its files, and that if they were at the NPRC on 
July 12, 1973, they would have been in the area that suffered 
the most damage in a fire on that date.  The NPRC explained 
that alternate records sources could be used to reconstruct 
basic service record data lost in the fire, but that complete 
records could not be reconstructed.

By a letter dated in April 2001, the RO informed the veteran 
of a change in the law that required VA to adhere to a higher 
duty to assist a claimant in the development of evidence 
necessary to support a claim.  The letter explained the 
elements necessary to establish entitlement to VA benefits 
and instructed the veteran with regard to the evidence still 
necessary to substantiate his claim.  Specifically, the RO 
requested that the veteran identify any evidence that might 
support his claim.  The letter also described the steps 
previously taken by the RO in the development of the 
veteran's claim, to include procurement of VA and private 
treatment records and requests to the military for treatment 
records.

The veteran's response was received in May 2001.  He 
indicated that he had no further information to provide.

VA outpatient treatment records for the period from November 
2000 to May 2001 make only one reference to the veteran's 
chronic back pain, noting that the pain was due to 
compression fractures and adequately controlled with 
medication.

The RO issued a rating decision in June 2001, noting that the 
veteran's claim was originally denied as not well grounded, 
and that the new rating action was completed pursuant to new 
law.  The veteran's claim was again denied.


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement service connection 
for his claimed disabilities.  VA  and private treatment 
records have been procured by the RO.  The RO has attempted 
without success to secure the veteran's service medical 
records from the NPRC.  The veteran has been instructed on 
alternate forms of evidence he might submit to support his 
claim.  He has not identified any additional evidence or 
information which could be obtained to substantiate the 
veteran's claim, and the Board is not aware of any such 
additional evidence or information.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board's deciding this claim without first 
affording the RO the opportunity to consider the claim in 
light of the regulations implementing the VCAA.


III.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes the fact that the veteran's service medical 
records are not available, through no fault of his own.  In 
such a case, the VA has a heightened duty to advise the 
veteran of alternative forms of evidence that he may submit 
in support of his claim.  Smith v. Brown, 10 Vet. App. 44, 48 
(1998) citing Layno v. Brown, 6 Vet. App. 465, 469 (1994) and 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Alternative 
forms of evidence include, but are not limited to:  VA 
military files, statements from service medical personnel, 
statements from service comrades, reports of physical 
examinations conducted by employers or insurers, post-service 
treatment or pharmacy records, or letters written or 
photographs taken while the veteran was in service.  See VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part III, 4.25(c).  As 
noted above, the veteran was advised of the fact that his 
service medical records were missing and that he could 
furnish alternate documents in support of his claim.  The RO 
suggested such alternate evidence as statements from service 
medical personnel, statements or affidavits from fellow 
servicemen, letters written during service, and photographs 
taken during service which might illustrate the injury.  The 
veteran was plainly advised of the alternative forms of 
evidence he might submit.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2099 (2000) (codified as amended at 38 U.S.C.A. § 
5107(b)); 38 C.F.R. § 3.102 (2001).

The veteran contends that service connection is warranted for 
the residuals of a fractured jaw and compression fractures of 
the neck and upper back.  However, as noted above, the record 
contains no competent, credible evidence indicating that he 
sustained in-service trauma to the jaw, neck, and back that 
resulted in chronic disability or that any current disability 
of the jaw, neck, and back is related to service.  Although 
it is alleged by the veteran that his claimed disabilities 
are related to service, a lay person's opinion as to the 
etiology thereof is not competent evidence.  In short, a lay 
person lacks medical expertise to offer an opinion regarding 
medical relationships or diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Board recognizes that development and production of 
evidence has been difficult in this case.  No service medical 
records were located at the NPRC, possibly due to a fire at 
that facility in 1973.  However, as previously noted, the RO 
did urge the veteran to submit evidence necessary to support 
of his claim and provided a list of suggested materials.  
While the Board is not unsympathetic to the veteran's claim 
and by no means wishes to question his veracity, it is bound 
by the laws and regulations that govern its decision making 
process.  In the absence of evidence showing that the 
veteran's claimed disabilities occurred in or were caused by 
his military service, his claim for service connection must 
be denied.

In summary, and with all due respect for the veteran's 
contentions in this matter, the Board finds that the evidence 
of record does not warrant a grant of service connection for 
the claimed disabilities.




ORDER

Entitlement to service connection for residuals of a 
fractured jaw is denied.

Entitlement to service connection for residuals of 
compression fractures of the spine, claimed as neck and upper 
back pain, is denied.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals


 

